Citation Nr: 0019803	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-14 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the left fifth metacarpal. 

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of lacerations of the scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active service from October 1988 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the evaluation for the veteran's service 
connected residuals of a fracture of the left fifth 
metacarpal was increased to 10 percent in an April 2000 
rating decision promulgated during the course of her appeal.  
She has not expressed satisfaction with this evaluation.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
this issue remains on appeal before the Board.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the veteran was most 
recently afforded VA examinations of her disabilities in 
March 1998.  However, the examination report indicates that 
the veteran's claims folder was not available for review by 
the examiner.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes the conduct of a through 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
finds that the veteran should be scheduled for additional VA 
examinations, and that the claims folder should be provided 
to the examiners to assist in their evaluation of the 
veteran's disabilities.  Martin v. Brown, 4 Vet. App. 136 
(1993) 

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
fracture of the left fifth metacarpal and 
for her residuals of lacerations of the 
scalp since April 2000.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder. 

2.  After the records requested above 
have been obtained and associated with 
the claims folder, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of the 
residuals of her fracture of the left 
fifth metacarpal.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiners 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected fracture of 
the left fifth metacarpal.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3. The RO should also schedule the 
veteran for VA neurological examination 
of the residuals of a fracture of the 
left fifth metacarpal in order to 
ascertain whether or not her service-
connected disability currently has 
neurological manifestations.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is requested to describe any 
and all current symptoms associated with 
the veteran's disability, and the 
severity.  If there is no neurological 
impairment such should be noted in the 
report.

4.  Additionally, the veteran should be 
afforded a VA dermatological examination 
to determine the severity and nature of 
her service-connected residuals of 
lacerations of the scalp.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



